DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claims 12 and 13), the prior art does not disclose alone or in combination all of the features of the claims particularly including a third transistor provided on a second input path through which a signal of the signals is input to the gate and which is different from the first input path, as claimed. 
As an example of the prior art, LEE et al; (Publication number: US 2013/0057532 A1), hereafter LEE, discloses a pixel circuit of organic light emitting diode display device. More specifically, LEE discloses a pixel circuit (LEE Figure 1) discloses a first input path for inputting Vdata (defined by Vdata and transistor ST) and a second input path for inputting Vref (defined by Vref and transistor RT1). However, the signals of the first and second path are input to the capacitor Cd and NOT input to the gate of the driving transistor DT.
Claims 2 – 11, and 14 – 32 depend on one of claims 1,12, and 13, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE et al; (Publication number: US 2013/0057532 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623